Citation Nr: 0611078	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  02-07 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date prior to July 29, 2000, 
for a 70 percent disability rating for residuals of a 
traumatic brain injury.

2.  Entitlement to an effective date prior to March 30, 2001, 
for a grant of a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to July 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Indianapolis, Indiana.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a traumatic 
brain injury severely impaired his ability to maintain 
employment since he filed his increased rating claim on 
December 30, 1988.

2.  The veteran's service-connected disabilities did not 
render him unemployable prior to March 30, 2001.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 70 percent disability rating 
for residuals of a traumatic brain injury have been met since 
December 30, 1988.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.400 (2005); 38 C.F.R. § 4.29, 4.125-4.132, 
Diagnostic Code 9300 (1996).

2.  The criteria for an effective date prior to March 30, 
2001, for entitlement to a TDIU rating are not met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400, 4.16 
(2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection was initially granted for a disability 
characterized as mixed psychophysiological reaction 
manifested by gastrointestinal distress in a 1969 rating 
action.  A 10 percent disability evaluation was assigned.  
Subsequently, this 10 percent evaluation was essentially 
confirmed by the Board in a January 1979 decision.  In 
December 1988, the RO received an informal application for an 
increased rating for the veteran's disability.  This was 
denied in a January 1990 rating action, which decision the 
veteran appealed to the Board.  In the ensuing years, the 
appeal was remanded by the Board twice for additional 
development.  Also during that time, the evaluation was 
increased to 30 percent in a June 1992 rating action, and 
then to 50 percent in a January 1998 rating action.  This 
increase was made effective from December 1988.  Also in 
January 1998, the RO assigned a separate evaluation for 
gastroesophageal reflux disease with residuals of hiatal 
hernia, and re-characterized the disability at issue as mixed 
psychological reaction with history of head trauma manifested 
by gastrointestinal distress.  The veteran continued to 
pursue an increased evaluation, and in an April 2001 rating 
action, his evaluation was raised to 70 percent, effective 
from July 2000.  At the same time, the disability was again 
re-characterized to personality change due to traumatic brain 
injury with combined symptoms including agitation, anxiety 
and cognitive functioning problems.  Also in April 2001, the 
veteran was awarded TDIU benefits, effective from March 2001.  
The veteran, no longer pursuing an increased rating, 
nevertheless expressed disagreement with the effective dates 
assigned for the increased 70 percent rating and for the 
award of TDIU benefits.  This appeal ensued.  

Residual of Brain Injury

The veteran argues that his 70 percent disability rating 
should be effective when he first initiated his increased 
rating claim in December 1988.  However, the appropriate 
effective date for an increased rating is the earliest date 
as of which it is factually ascertainable that an increase in 
disability has occurred, if application is received within 
one year from such date, otherwise, the date of receipt of 
the claim. 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(2) (2005).  Determinative in this case is not just 
when the veteran filed his increased rating claim, but also 
when it was factually ascertainable that his disability 
picture approximated the criteria for a 70 percent disability 
rating.

Under the regulatory criteria in effect prior to November 
1996, a 70 percent evaluation was warranted where the ability 
to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  See 38 C.F.R. § 4.132, Diagnostic Code 
9300 (1996).  Here, the private and VA medical evidence shows 
that the veteran's organic brain syndrome severely impaired 
his ability to maintain employment since he filed his 
increased rating claim in December 1988.  While the veteran 
has had different jobs since 1988, he was either fired or 
quit.  The June 1989 VA examination report shows that the 
veteran had a loud voice, came across haughty, and his 
greatest difficulty was his narcissistic style that some 
people could tolerate but that others would find offensive.  
VA treatment records from 1991 show the veteran had a poor 
working history and had poor self-control and inadequate 
functioning.  The records also refer to "temper fits" and 
that the veteran could be pleasant but with underlying anger 
and hostility upon examination.  In March 1991 the veteran 
testified to having problems with co-workers and that 
indifference to his ideas of job improvements made him angry.  
He testified to disrespect of authority figures which was 
getting worse as he got older and his employers got younger.

A December 1992 VA brain examination report shows the veteran 
had mild difficulty with coping skills and a March 1993 VA 
mental disorder examination indicates that he had mild 
psychiatric impairment chiefly due to interpersonal 
difficulties.  A March 1996 VA mental disorder examination is 
indicative of a poor functional capacity and refers to 
unprovoked thoughts of violence.  The degree of psychiatric 
impairment was described as moderate to severe.  In September 
1996 the veteran sought tutoring for his reading, spelling 
and language skills.  

A November 1997 VA examination shows that the veteran had 
obsessive compulsive features while a March 1999 VA brain 
examination report indicates the veteran was defensive and 
stern in his responses and had cognitive difficulties with 
reading and writing.  A November 1999 private evaluation 
report shows the veteran had difficulty maintaining jobs due 
to neurobehavioral difficulty and indicates he has cognitive 
problems vulnerable to fatigue.  The report also shows the 
employers had difficulty understanding the veteran's 
difficulties with comprehension in light of his strong verbal 
skills.  The private examiner indicated the veteran had a 
tenuous hold in his ability to maintain day-to-day 
functioning.

While the evidence shows a wide range of functional 
determinations, an August 2003 letter from a private medical 
provider indicates that the veteran's level of functioning 
fluctuates depending on the time of day and the veteran's 
degree of fatigue.  As such, the objective medical evidence 
supports the veteran's assertions that the residual 
manifestations of his head injury severely impaired his 
ability to maintain employment since he filed his increased 
rating claim in December 1988.  As it is not factually 
ascertainable through objective evidence that the veteran's 
disability severely impaired his ability to maintain 
employment prior his December 1988 claim, the veteran is 
entitled to an effective date of December 30, 1988, but not 
earlier, for the award of a 70 percent disability rating.  
See 38 C.F.R. § 3.400 (2005).  Moreover, as the prior 
regulatory criteria have resulted in the grant of the benefit 
sought, the revised rating criteria found in 38 C.F.R. 
§ 4.130, Diagnostic Code 9327, will not be discussed.  

TDIU Rating

As with increased rating claims, the assignment of an 
effective date for TDIU benefits is the earliest date as of 
which it is factually ascertainable that an increase in 
disability has occurred, if application is received within 
one year from such date, otherwise, the date of receipt of 
the claim. 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(2) (2005); see Hurd v. West, 13 Vet. App. 449 
(2000).

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more service-
connected disabilities provided at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.16(a) (2005).  

While the veteran met the schedular threshold for determining 
whether he is entitled to a TDIU rating prior to March 2001, 
the evidence does not indicate he was unemployable prior to 
this date.  The veteran argued in his February 2002 notice of 
disagreement that since the jobs that he held subsequent to 
filing his increased rating claim were for short periods of 
time and some on a part-time basis, these jobs should be 
considered trivial.  In essence, the veteran is arguing that 
he was marginally employed.  However, there is no indication 
from the evidence of record and the veteran does not argue 
that his jobs resulted in an annual income below poverty 
thresholds or that his employment was in a protected 
environment such as a family business or sheltered workshop.  
See 38 C.F.R. § 4.16(a) (2005).  As such, while the veteran 
may have been underemployed, he was not marginally employed.  
See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired)

In short, while the veteran may have filed a claim seeking a 
TDIU rating prior to March 2001, it not factually 
ascertainable that he was unemployable due to his 
disabilities prior to this date.  Accordingly, the weight of 
the evidence is against his claim of entitlement to an 
effective date prior March 30, 2001, for a grant of a TDIU 
rating and this appeal is denied.

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The veteran filed his underlying increased rating claim in 
December 1988, prior to the enactment of the new duty to 
notify and assist regulations.  After an increased rating and 
a TDIU rating was granted and the veteran voiced disagreement 
with the assigned effective dates, he was informed by letter 
in July 2003 of the evidence used to evaluate his claim and 
by letter in June 2004 of the information and evidence 
necessary to establish entitlement to the benefits sought, 
the evidence VA would seek, and the evidence he was expected 
to provide.  He was specifically requested in both letters to 
submit any evidence his possession pertinent to his claims 
and he indicted in August 2003 that he had no additional 
evidence.

Additionally, the veteran had previously been notified of the 
regulations used to evaluate his service-connected disability 
via rating decisions, statement of the cases, supplemental 
statement of the cases.  He has been apprised of the 
information and evidence needed to substantiate the benefits 
sought, the law applicable in adjudicating this appeal, and 
the reasons and bases for VA's decisions.  Furthermore, these 
documents outline the specific medical and lay evidence that 
was considered when the determinations were made.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Accordingly, the Board considers the VA's 
notice requirements to have been met and any matter as to 
timing is not prejudicial.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran was afforded VA examinations in 
connection with his underlying claims.  Transcripts of 
hearings held are of record as well as VA treatment records 
and private medial evidence.  The veteran has not identified 
evidence not of record pertinent to his earlier effective 
date claims.  See also August 2003 correspondence.  
Therefore, no further assistance to the veteran regarding 
development of evidence is required, and would be otherwise 
unproductive and futile.  






ORDER

An effective date of December 30, 1988, but not earlier, for 
the award of a 70 percent disability rating for residuals of 
a head injury is granted, subject to the laws and regulations 
pertaining to VA compensation benefits.

An effective date prior to March 30, 2001, for the grant of a 
TDIU rating is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


